EXHIBIT 10.3

 

GUARANTY

 

GUARANTY, dated as of March 4, 2005, by MK Resources Company (“Guarantor”), in
favor of the Lender (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement dated as of March 4, 2005 (together
with all appendices, exhibits and schedules thereto and as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein and used herein having the
meanings given to them in the Credit Agreement) between MK GOLD EXPLORATION B.V.
(the “Borrower”) and Leucadia National Corporation (the “Lender”), the Lender
has agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;

 

WHEREAS, the Guarantor is the sole shareholder of the Borrower;

 

WHEREAS, the Guarantor will receive substantial direct and indirect benefits
from the making of the Loans and the granting of the other financial
accommodations to the Borrower under the Credit Agreement; and

 

WHEREAS, a condition precedent to the obligation of the Lender to make
extensions of credit to the Borrower under the Credit Agreement is that the
Guarantor shall have executed and delivered this Guaranty for the benefit of the
Lender;

 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

Section 1 Guaranty

 

(a) To induce the Lender to make the Loans, the Guarantor hereby absolutely,
unconditionally and irrevocably guarantees, as primary obligor and not merely as
surety, the full and punctual payment when due, whether at stated maturity or
earlier, by reason of acceleration, mandatory prepayment or otherwise in
accordance herewith or any other Loan Document, of all the Obligations, whether
or not from time to time reduced or extinguished or hereafter increased or
incurred, whether or not recovery may be or hereafter may become barred by any
statute of limitations, whether or not enforceable as against the Borrower,
whether now or hereafter existing, and whether due or to become due, including
principal, interest (including interest at the contract rate applicable upon
default accrued or accruing after the commencement of any proceeding under Title
11 of the United States Code (the “Bankruptcy Code”), whether or not such
interest is an allowed claim in such proceeding), fees and costs of collection.
This Guaranty constitutes a guaranty of payment and not of collection.

 

(b) The Guarantor further agrees that, if (i) any payment made by the Borrower
or any other person and applied to the Obligations is at any time annulled,
avoided, set aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or (ii) the
proceeds of collateral are required to be returned by the Lender to the
Borrower, its estate, trustee, receiver or any other party, including the
Guarantor, under any bankruptcy law, equitable cause or any other requirement of
law, then, to the extent of such payment or repayment, the Guarantor’s liability
hereunder (and any Lien or other collateral



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

securing such liability) shall be and remain in full force and effect, as fully
as if such payment had never been made. If, prior to any of the foregoing, this
Guaranty shall have been cancelled or surrendered (and if any Lien or other
collateral securing the Guarantor’s liability hereunder shall have been released
or terminated by virtue of such cancellation or surrender), this Guaranty (and
such Lien or other collateral) shall be reinstated in full force and effect, and
such prior cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of the Guarantor in respect of the
amount of such payment (or any Lien or other collateral securing such
obligation).

 

Section 2 Authorization; Other Agreements

 

The Lender is hereby authorized, without notice to, or demand upon, the
Guarantor, which notice and demand requirements each are expressly waived
hereby, and without discharging or otherwise affecting the obligations of the
Guarantor hereunder (which obligations shall remain absolute and unconditional
notwithstanding any such action or omission to act), from time to time, to do
each of the following:

 

(a) supplement, renew, extend, accelerate or otherwise change the time for
payment of, or other terms relating to, the Obligations, or any part of them, or
otherwise modify, amend or change the terms of any promissory note or other
agreement, document or instrument (including the other Loan Documents) now or
hereafter executed by the Borrower and delivered to the Lender or any of them,
including any increase or decrease of principal or the rate of interest thereon;

 

(b) waive or otherwise consent to noncompliance with any provision of any
instrument evidencing the Obligations, or any part thereof, or any other
instrument or agreement in respect of the Obligations (including the other Loan
Documents) now or hereafter executed by the Borrower and delivered to the Lender
or any of them;

 

(c) accept partial payments on the Obligations;

 

(d) receive, take and hold additional security or collateral for the payment of
the Obligations or any part of them and exchange, enforce, waive, substitute,
liquidate, terminate, abandon, fail to perfect, subordinate, transfer, otherwise
alter and release any such additional security or collateral;

 

(e) settle, release, compromise, collect or otherwise liquidate the Obligations
or accept, substitute, release, exchange or otherwise alter, affect or impair
any security or collateral for the Obligations or any part of them or any other
guaranty therefor, in any manner;

 

(f) add, release or substitute any one or more other guarantors, makers or
endorsers of the Obligations or any part of them and otherwise deal with the
Borrower or any other guarantor, maker or endorser;

 

(g) apply to the Obligations any payment or recovery (x) from the Borrower, from
any other guarantor, maker or endorser of the Obligations or any part of them or
(y) from the Guarantor in such order as provided herein, in each case whether
such Obligations are secured or unsecured or guaranteed or not guaranteed by
others;

 

2



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

(h) apply to the Obligations any payment or recovery from the Guarantor of the
Obligations or any sum realized from security furnished by the Guarantor upon
its indebtedness or obligations to the Lender or any of them, in each case
whether or not such indebtedness or obligations relate to the Obligations; and

 

(i) refund at any time any payment received by the Lender in respect of any
Obligation; provided, however, that the amount so refunded shall be fully
guaranteed hereby regardless of whether this Guaranty shall have been cancelled
or surrendered (or any collateral has been released or terminated by virtue
thereof) prior to such refund (it being understood that such prior cancellation
or surrender shall not diminish, release, discharge, impair or otherwise affect
the obligations of the Guarantor hereunder in respect of the amount so refunded
(and any collateral so released or terminated shall be reinstated with respect
to such obligations));

 

even if any right of reimbursement or subrogation or other right or remedy of
the Guarantor is extinguished, affected or impaired by any of the foregoing
(including any election of remedies by reason of any judicial, non-judicial or
other proceeding in respect of the Obligations that impairs any subrogation,
reimbursement or other right of the Guarantor).

 

Section 3 Guaranty Absolute and Unconditional

 

The Guarantor hereby waives any defense of a surety or guarantor or any other
obligor on any obligations arising in connection with or in respect of any of
the following and hereby agrees that its obligations under this Guaranty are
absolute and unconditional and shall not be discharged or otherwise affected as
a result of any of the following:

 

(a) the invalidity or unenforceability of any of the Borrower’s obligations
under the Credit Agreement or any other Loan Document or any other agreement or
instrument relating thereto, or any security for, or other guaranty of the
Obligations or any part of them, or the lack of perfection or continuing
perfection or failure of priority of any security for the Obligations or any
part of them;

 

(b) the absence of any attempt to collect the Obligations or any part of them
from the Borrower or other action to enforce the same;

 

(c) failure by the Lender to take any steps to perfect and maintain any Lien on,
or to preserve any rights to, any collateral;

 

(d) any borrowing or grant of a Lien by the Borrower, as debtor-in-possession,
or extension of credit, under Section 364 of the Bankruptcy Code;

 

(e) the disallowance, under Section 502 of the Bankruptcy Code, of all or any
portion of the Lender’s claim (or claims) for repayment of the Obligations ;

 

(f) any use of cash collateral under Section 363 of the Bankruptcy Code;

 

(g) any agreement or stipulation as to the provision of adequate protection in
any bankruptcy proceeding;

 

(h) the avoidance of any Lien in favor of the Lender or any of them for any
reason;

 

3



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment of
debt, liquidation or dissolution proceeding commenced by or against the
Borrower, the Guarantor or any of the Borrower’s Subsidiaries, including any
discharge of, or bar or stay against collecting, any Obligation (or any part of
them or interest thereon) in or as a result of any such proceeding;

 

(j) failure by the Lender to file or enforce a claim against the Borrower or its
estate in any bankruptcy or insolvency case or proceeding;

 

(k) any action taken by the Lender if such action is authorized hereby; or

 

(l) any other circumstance that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor or any other obligor on any
obligations, other than the payment in full of the Obligations.

 

Section 4 Waivers

 

The Guarantor hereby waives diligence, promptness, presentment, demand for
payment or performance and protest and notice of protest, notice of acceptance
and any other notice in respect of the Obligations or any part of them, and any
defense arising by reason of any disability or other defense of the Borrower.
The Guarantor shall not, until the Obligations are irrevocably paid in full and
the Commitment has been terminated, assert any claim or counterclaim it may have
against the Borrower or set off any of its obligations to the Borrower against
any obligations of the Borrower to it. In connection with the foregoing, the
Guarantor covenants that its obligations hereunder shall not be discharged,
except by complete performance.

 

Section 5 Reliance

 

The Guarantor hereby assumes responsibility for keeping itself informed of the
financial condition of the Borrower and any endorser and other guarantor of all
or any part of the Obligations, and of all other circumstances bearing upon the
risk of nonpayment of the Obligations, or any part thereof, that diligent
inquiry would reveal, and the Guarantor hereby agrees that the Lender shall not
have any duty to advise the Guarantor of information known to it regarding such
condition or any such circumstances. In the event the Lender, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to the Guarantor, the Lender shall be under no obligation (a) to
undertake any investigation not a part of its regular business routine, (b) to
disclose any information that the Lender, pursuant to accepted or reasonable
commercial finance or banking practices, wishes to maintain confidential or (c)
to make any other or future disclosures of such information or any other
information to the Guarantor.

 

Section 6 Waiver of Subrogation and Contribution Rights

 

Until the Obligations have been irrevocably paid in full and the Commitment has
been terminated, the Guarantor shall not enforce or otherwise exercise any right
of subrogation to any of the rights of the Lender or any part of them against
the Borrower or any right of reimbursement or contribution or similar right
against the Borrower by reason of this Agreement or by any payment made by the
Guarantor in respect of the Obligations.

 

4



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

Section 7 Subordination

 

The Guarantor hereby agrees that any Indebtedness of the Borrower now or
hereafter owing to the Guarantor, whether heretofore, now or hereafter created
(the “Guarantor Subordinated Debt”), is hereby subordinated to all of the
Obligations and that the Guarantor Subordinated Debt shall not be paid in whole
or in part until the Obligations have been paid in full and this Guaranty is
terminated and of no further force or effect. No Guarantor shall accept any
payment of or on account of the Guarantor Subordinated Debt at any time in
contravention of the foregoing.

 

Section 8 Default; Remedies

 

The obligations of the Guarantor hereunder are independent of and separate from
the Obligations. If any Obligation is not paid when due, or upon any Event of
Default hereunder or upon any default by the Borrower as provided in any other
instrument or document evidencing all or any part of the Obligations, the Lender
may, at its sole election, proceed directly and at once, without notice, against
the Guarantor to collect and recover the full amount or any portion of the
Obligations then due, without first proceeding against the Borrower or any other
guarantor of the Obligations, or against any collateral under the Loan Documents
or joining the Borrower or any other guarantor in any proceeding against the
Guarantor. At any time after maturity of the Obligations, the Lender may (unless
the Obligations have been irrevocably paid in full), without notice to the
Guarantor and regardless of the acceptance of any collateral for the payment
hereof, appropriate and apply toward the payment of the Obligations (a) any
indebtedness due or to become due from the Lender to the Guarantor and (b) any
moneys, credits or other property belonging to the Guarantor at any time held by
or coming into the possession of the Lender or any of its respective Affiliates.

 

Section 9 Irrevocability

 

This Guaranty shall be irrevocable as to the Obligations (or any part thereof)
until the Commitment has been terminated and all monetary Obligations then
outstanding have been irrevocably repaid in cash, at which time this Guaranty
shall automatically be cancelled. Upon such cancellation and at the written
request of the Guarantor or its successors or assigns, and at the cost and
expense of the Guarantor or its successors or assigns, the Lender shall execute
in a timely manner a satisfaction of this Guaranty and such instruments,
documents or agreements as are necessary or desirable to evidence the
termination of this Guaranty.

 

Section 10 Setoff

 

Upon the occurrence and during the continuance of an Event of Default, the
Lender may, without notice to the Guarantor and regardless of the acceptance of
any security or collateral for the payment hereof, appropriate and apply toward
the payment of all or any part of the Obligations (a) any indebtedness due or to
become due from the Lender to the Guarantor and (b) any moneys, credits or other
property belonging to the Guarantor, at any time held by, or coming into, the
possession of the Lender.

 

Section 11 No Marshalling

 

The Guarantor consents and agrees that neither the Lender nor any Person acting
for or on behalf of the Lender shall be under any obligation to marshal any
assets in favor of the Guarantor or against or in payment of any or all of the
Obligations.

 

5



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

Section 12 Enforcement; Amendments; Waivers

 

No delay on the part of the Lender in the exercise of any right or remedy
arising under this Guaranty, the Credit Agreement, any other Loan Document or
otherwise with respect to all or any part of the Obligations, the collateral or
any other guaranty of or security for all or any part of the Obligations shall
operate as a waiver thereof, and no single or partial exercise by any such
Person of any such right or remedy shall preclude any further exercise thereof.
No modification or waiver of any provision of this Guaranty shall be binding
upon the Lender, except as expressly set forth in a writing duly signed and
delivered by the party making such modification or waiver. Failure by the Lender
at any time or times hereafter to require strict performance by the Borrower,
the Guarantor, any other guarantor of all or any part of the Obligations or any
other Person of any provision, warranty, term or condition contained in any Loan
Document now or at any time hereafter executed by any such Persons and delivered
to the Lender shall not waive, affect or diminish any right of the Lender at any
time or times hereafter to demand strict performance thereof and such right
shall not be deemed to have been waived by any act or knowledge of the Lender,
or its respective agents, officers or employees, unless such waiver is contained
in an instrument in writing, directed and delivered to the Borrower or the
Guarantor, as applicable, specifying such waiver, and is signed by the party or
parties necessary to give such waiver under the Credit Agreement. No waiver of
any Event of Default by the Lender shall operate as a waiver of any other Event
of Default or the same Event of Default on a future occasion, and no action by
the Lender permitted hereunder shall in any way affect or impair the Lender’s
rights and remedies or the obligations of the Guarantor under this Guaranty. Any
determination by a court of competent jurisdiction of the amount of any
principal or interest owing by the Borrower to the Lender shall be conclusive
and binding on the Guarantor irrespective of whether the Guarantor was a party
to the suit or action in which such determination was made.

 

Section 13 Successors and Assigns

 

This Guaranty shall be binding upon the Guarantor and upon the successors and
assigns of the Guarantor and shall inure to the benefit of the Lender and their
respective successors and assigns; all references herein to the Borrower and to
the Guarantor shall be deemed to include their respective successors and
assigns. The successors and assigns of the Guarantor and the Borrower shall
include, without limitation, their respective receivers, trustees and
debtors-in-possession. All references to the singular shall be deemed to include
the plural where the context so requires.

 

Section 14 Governing Law

 

This Guaranty and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 15 Submission to Jurisdiction; Service of Process

 

(a) Any legal action or proceeding with respect to this Guaranty, and any other
Loan Document, may be brought in the courts of the State of New York or of the
United States of America for the Southern District of New York, and, by
execution and delivery of this Agreement, the Guarantor hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. The parties hereto hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such respective
jurisdictions.

 

6



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

(b) Nothing contained in this Section 15 (Submission to Jurisdiction; Service of
Process) shall affect the right of the Lender to serve process in any other
manner permitted by law or commence legal proceedings or otherwise proceed
against a Guarantor in any other jurisdiction.

 

(c) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in U.S. Dollars into another currency, the parties
hereto agree, to the fullest extent they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Lender could purchase U.S. Dollars with such other currency at
the spot rate of exchange quoted by Citibank, N.A. at 11:00 a.m. (New York time)
on the Business Day preceding that on which final judgment is given, for the
purchase of U.S. Dollars, for delivery two Business Days thereafter.

 

Section 16 Certain Terms

 

The following rules of interpretation shall apply to this Guaranty: (a) the
terms “herein,” “hereof,” “hereto” and “hereunder” and similar terms refer to
this Guaranty as a whole and not to any particular Article, Section, subsection
or clause in this Guaranty, (b) unless otherwise indicated, references herein to
an Exhibit, Article, Section, subsection or clause refer to the appropriate
Exhibit to, or Article, Section, subsection or clause in this Guaranty and (c)
the term “including” means “including without limitation” except when used in
the computation of time periods.

 

Section 17 Waiver of Jury Trial

 

EACH OF THE LENDER AND THE GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

Section 18 Notices

 

Any notice or other communication herein required or permitted shall be given as
provided in Section 8.8 (Notices) of the Credit Agreement and, in the case of
the Guarantor, to the Guarantor at it’s address set forth on the signature pages
hereto.

 

Section 19 Severability

 

Wherever possible, each provision of this Guaranty shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Guaranty shall be prohibited by or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Guaranty.

 

7



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

Section 20 Collateral

 

The Guarantor hereby acknowledges and agrees that its obligations under this
Guaranty are secured pursuant to the terms and provisions of the Dutch Agreement
and Deed of Pledge, and covenants that it shall not grant any Lien with respect
to its property in favor, or for the benefit, of any Person other than the
Lender or the Lender under the MK Resources Credit Agreement.

 

Section 21 Costs and Expenses

 

The Guarantor agrees to pay or reimburse the Lender upon demand for all
out-of-pocket costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel and costs of settlement),
incurred by the Lender in enforcing this Guaranty or any security therefor or
exercising or enforcing any other right or remedy available in connection
herewith or therewith.

 

Section 22 Waiver of Consequential Damages

 

EACH OF THE LENDER AND THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGE IN ANY
LEGAL ACTION OR PROCEEDING IN RESPECT OF THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT.

 

Section 23 Entire Agreement

 

This Guaranty, taken together with all of the other Loan Documents executed and
delivered by the Guarantor, represents the entire agreement and understanding of
the parties hereto and supersedes all prior understandings, written and oral,
relating to the subject matter hereof.

 

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Guaranty has been duly executed by the Guarantor as of
the day and year first set forth above.

 

MK RESOURCES COMPANY,

as Guarantor

By:

 

/s/ John Farmer

--------------------------------------------------------------------------------

Name:

  John Farmer

Title:

  CFO

NOTICE ADDRESS:

MK Resources Company

60 East South Temple, Suite 1225

Salt Lake City, Utah 84014

Attn:

  John Farmer

Fax:

  (801) 297-6950

Tel:

  (801) 297-6900



--------------------------------------------------------------------------------

GUARANTY

MK GOLD EXPLORATION B.V.

 

ACKNOWLEDGED AND AGREED

as of the date first above written:

 

LEUCADIA NATIONAL CORPORATION

as the Lender

By:

 

/s/ Joseph A. Orlando

--------------------------------------------------------------------------------

Name:

  Joseph A. Orlando

Title:

  Vice President

 

10